Title: To George Washington from Nathaniel Shaw, 13 August 1780
From: Shaw, Nathaniel
To: Washington, George


					
						New London [Conn.] August 13th 1780Sunday 8 OClock P.M.
						Sir
					
					This day Six Persons deserted from the Brittish Fleet and Came into this Harbour in a Small boat, the Information they give, is that the Fleet were to Return to their Station of Block Island this day, and that General Clinton was Imbarking his troops att White Stone, and were to Come down the Sound to Procede Against New Port, and that two Ships was dispatch’d from the Fleet to Convoy the Transports to New Port—The Brittish Fleet are now Under Sail Steering to the Eastward, Inclos’d is a List of their Force, I am Sir Your most Obedt & hume Servt
					
						Nathl Shaw
					
					
						P.S. The Above is Sent to New Port.
					
				